DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 22 September 2022 has been entered.
Disposition of claims:
Claims 1-8 have been amended.
Claim 9 is cancelled.
Claims 1-8 and 10 are pending.
The replacement drawing has been accepted. The replacement drawing has overcome the objection to the drawing set forth in the last Office action. The objection to the drawing has been withdrawn.
The amendment to the specification has been entered. The specification amendments have overcome the objection to the specification set forth in the last Office action. The objection to the specification has been withdrawn.
The amendments to claims 1, 5, 6, 7, and 8 have overcome each of the objections to these claims set forth in the last Office action. The objections have been withdrawn.
The cancellation of claim 9 has rendered moot the objection to claim 9 set forth in the last Office action. The objection has been withdrawn.
The amendments to claims 1-4 and 6-8 have overcome each of the rejections to claims 1-8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the last Office action. The rejections have been withdrawn.
The cancellation of claim 9 has rendered moot the rejections of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 1 has overcome each of the rejections of claim 1-5 and 9-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2015/0090974 A1) (hereafter “Kim”) set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1-5 and 9-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2015/0090974 A1) (hereafter “Kim”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 22 September 2022 with respect to the rejection of claims 1-6 and 10 under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2010/0141126 A1) (hereafter “Otsu”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”) set forth in the last Office action as well as the rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2010/0141126 A1) (hereafter “Otsu”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”), and further in view of Kwong et al. (US 2009/0108737 A1) (hereafter “Kwong”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that Ragini only teaches that the silyl group can be substituted onto the exemplified ligands of Ragini. Applicant argues that because the ligands of the cited metal complex compound of Otsu are different from any of the exemplified ligands of Ragini that the modification of the rejection would not have been obvious.
As outlined below, Ragini teaches metal complex compounds having the structure shown below {paragraph [0016]}.

    PNG
    media_image1.png
    500
    454
    media_image1.png
    Greyscale


Where in the structurally formula above rings CY1 and CY2 can each be aromatic rings and A^B is a monoanionic bidentate ligand {paragraph [0016]}. At least one of CY1, CY2, and A^B comprises a silyl substituent {paragraph [0016]}.
Ragini states the ligand of CY1 and CY2 may be one of the ligands recited by Applicant in the reply and Ragini in paragraph [0032] and that A^B may be one of the ligands recited by Applicant in the reply and Ragini in paragraph [0033]. However, Ragini does not recite that either of these ligands must be selected from these recited ligands. Rather the broader disclosure of Ragini states that CY1 and CY2 can each be aromatic rings and A^B is a monoanionic bidentate ligand {paragraph [0016]}. In other words, the teachings of Ragini are not restricted to the exemplified ligands of Ragini. Based on the broader disclosure of Ragini one of ordinary skill in the art would understand that silyl substituents are beneficial for the benefits taught by Ragini for ligands in which CY1 and CY2 are each aromatic rings, as is the case in the ligands of the metal complex of Otsu. 
Moreover, the ligands of the metal complex of Otsu are similar in structure to exemplified ligand structure (5) of Ragini (shown below) where Z is NR8 and each of R2 and R8 are aryl (phenyl) and are joined to form a ring.

    PNG
    media_image2.png
    416
    202
    media_image2.png
    Greyscale


Therefore, one of ordinary skill in the art would have the additional evidence of the structural similarity between exemplified ligand structure (5) of Ragini and the ligands of Otsu on which to base an expectation that the benefits of the silyl substituent of Ragini would occur for the ligands of the cited metal complex of Otsu.
Therefore, for at least these reasons, Applicant’s arguments are not found to be persuasive.

Applicant's arguments filed 22 September 2022 with respect to the rejection of claims 1-6 and 10 under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2010/0141126 A1) (hereafter “Otsu”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”) set forth in the last Office action as well as the rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2010/0141126 A1) (hereafter “Otsu”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”), and further in view of Kwong et al. (US 2009/0108737 A1) (hereafter “Kwong”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that a compound formed by replacing one of the ligands of the cited metal complex of Otsu with a ligand of Ragini, such as 
    PNG
    media_image3.png
    162
    143
    media_image3.png
    Greyscale
, would not meet the current claim limitations. Applicant argues that therefore the rejection does not meet the limitations of the current claims.
Applicant’s hypothetical rejection is different from the rejections based upon Otsu in view of Ragini outlined below. Therefore, the argument is not found persuasive.
The resultant compound of Otsu in view of Ragini meets the claim limitations where: n is 0; one of the positions the correspond to the instant R3 to R9 is a trimethylsilyl substituent.
The resultant compound of Otsu in view of Ragini and Kwong meets the claim limitations where: n is 1 or 2; one of the positions the correspond to the instant R3 to R9 is a trimethylsilyl substituent; R13 is hydrogen.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2010/0141126 A1) (hereafter “Otsu”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”).
Regarding claims 1-6 and 10: Otsu discloses an organic light-emitting device comprising a pair of electrodes and an organic light-emitting element disposed between the electrodes {paragraphs [0302]-[0311]}.
The organic light-emitting element comprises the organic metal compound shown below {(paragraphs [0302]-[0311], specifically paragraph [0305]: The device comprises Compound (1) in the light-emitting layer.), (paragraph [0112], p. 8: Compound (1))}.

    PNG
    media_image4.png
    430
    587
    media_image4.png
    Greyscale

Otsu does not exemplify that the compound shown above comprises a trialkylsilyl group at one of the positions corresponding to the instant R3 to R9.
However, Otsu teaches that the compounds of Otsu (including Compound (1)) comprise the structure of one of formulas (1) to (4) of Otsu {paragraphs [0027] and [0112]}. Otsu teaches that the compounds of Otsu can have substituents, which can be trimethylsilyl {paragraph [0081]}.
Ragini teaches metal complex compounds having the structure shown below {paragraph [0016]}.

    PNG
    media_image1.png
    500
    454
    media_image1.png
    Greyscale

Where in the structurally formula above rings CY1 and CY2 can each be aromatic rings and A^B is a monoanionic bidentate ligand {paragraph [0016]}. At least one of CY1, CY2, and A^B comprises a silyl substituent {paragraph [0016]}.
The compounds of Ragini are useful as phosphorescent light-emitting dopants in the light-emitting layer of organic light-emitting devices {abstract and paragraphs [0014]-[0015] and [0057]-[0060]}.
Ragini teaches that silyl substituted cyclometalated transition metal complexes have heat stability and highly efficient blue luminescence {paragraph [0029]}. Ragini exemplifies trimethylsilyl {paragraphs [0057]-[0060]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Otsu shown above by substituting the compound with a trimethylsilyl group, based on the teaching of Ragini. The motivation for doing so would have been to provide a metal complex having heat stability and efficient luminescence, as taught by Ragini.
Furthermore, it would have been obvious to have placed the substituent at one of the positions the correspond to the instant R3 to R9. The selection of one of the positions the correspond to the instant R3 to R9 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2010/0141126 A1) (hereafter “Otsu”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”) as applied to claim 1 above, and further in view of Kwong et al. (US 2009/0108737 A1) (hereafter “Kwong”).
Regarding claim 7: Otsu as modified by Ragini teaches all of the features with respect to claim 1, as outlined above. 
Otsu does not exemplify a compound similar to the compound of Otsu shown above except for being a heteroleptic complex comprising a 2-phenylpyridine ligand.
Kwong teaches materials for use in organic light emitting devices {paragraph [0013]}. Kwong teaches heteroleptic transition metal complexes {paragraph [0055]}. Kwong teaches that heteroleptic complexes may be advantageous in some situations because of the desirable properties imparted by the different ligands {paragraph [0055]}. Kwong teaches that a heteroleptic Ir(L1)2(L2) complex may possess desirable features that are imparted by each ligand (i.e. L1 imparts good stability, while L2 imparts reduced molecular weight and lower evaporation temperature) {paragraph [0055]}.
Otsu teaches that the compounds of Otsu have good efficiency, good lifetime, good storage stability, and short wavelength light emissions {paragraphs [0024], [0036], and [0055]-[0061]}.
Kwong exemplified unsubstituted 2-phenylpyridine ligands as a second ligand {paragraph [0057]: Compounds 10, 25-27}. Unsubstituted 2-phenylpyridine ligands have lower molecular weight than the ligands of the compound of Otsu.
Thus, ligands L1 of Otsu would impart good efficiency, good lifetime, good storage stability, and short wavelength light emissions, and ligands L2 that are unsubstituted 2-phenylpyridine would impart reduced molecular weight and lower evaporation temperature. As described above, Kwong teaches that a heteroleptic complex can have the formula Ir(L1)2(L2).
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Otsu by making the compound a heteroleptic metal complex comprising two ligands of the compound of Otsu and a single 2-phenylpyridine ligand, based on the teaching of Kwong. The motivation for doing so would have been to take advantage of the differing properties of the two different ligands, as described above, as taught by Kwong.

Regarding claim 8: Otsu as modified by Ragini teaches all of the features with respect to claim 1, as outlined above. 
Otsu does not exemplify a compound similar to the compound of Otsu shown above except for being a heteroleptic complex comprising a 2-phenylpyridine ligand.
Kwong teaches materials for use in organic light emitting devices {paragraph [0013]}. Kwong teaches heteroleptic transition metal complexes {paragraph [0055]}. Kwong teaches that heteroleptic complexes may be advantageous in some situations because of the desirable properties imparted by the different ligands {paragraph [0055]}. Kwong teaches that a heteroleptic Ir(L1)(L2)2 complex may possess desirable features that are imparted by each ligand (i.e. L1 imparts good stability, while L2 imparts reduced molecular weight and lower evaporation temperature) {paragraph [0055]}.
Otsu teaches that the compounds of Otsu have good efficiency, good lifetime, good storage stability, and short wavelength light emissions {paragraphs [0024], [0036], and [0055]-[0061]}.
Kwong exemplified unsubstituted 2-phenylpyridine ligands as a second ligand {paragraph [0057]: Compounds 10, 25-27}. Unsubstituted 2-phenylpyridine ligands have lower molecular weight than the ligands of the compound of Otsu.
Thus, ligands L1 of Otsu would impart good efficiency, good lifetime, good storage stability, and short wavelength light emissions, and ligands L2 that are unsubstituted 2-phenylpyridine would impart reduced molecular weight and lower evaporation temperature. As described above, Kwong teaches that a heteroleptic complex can have the formula Ir(L1)(L2)2.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Otsu by making the compound a heteroleptic metal complex comprising a single ligand of the compound of Otsu and two 2-phenylpyridine ligands, based on the teaching of Kwong. The motivation for doing so would have been to take advantage of the differing properties of the two different ligands, as described above, as taught by Kwong.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786